 1   WO
 2
 3
 4
 5
 6                        IN THE UNITED STATES DISTRICT COURT
 7                              FOR THE DISTRICT OF ARIZONA
 8
 9   United States of America,                           No. CR-13-00944-01-PHX-SRB
10                          Plaintiff,
11   v.                                                  ORDER OF DETENTION
12   Ginger Louise Scott,
13                          Defendant.
14            A detention hearing and a preliminary revocation hearing on the Petition on
15   Supervised Release were held on August 20, 2019.
16            The Court Finds that the Defendant has knowingly, intelligently, and voluntarily
17   waived her right to a detention hearing and a preliminary revocation hearing and has
18   consented to the issue of detention being made based upon the allegations in the Petition.
19            The Court Further Finds that the Defendant has failed to sustain her burden of proof
20   by clear and convincing evidence pursuant to Rule 32.1(a)(6), FED.R.CRIM.P., that she
21   is not a serious flight risk. United States v. Loya, 23 F.3d 1529 (9th Cir. 1994).
22            IT IS ORDERED that the Defendant shall be detained pending further order of the
23   court.
24            Dated this 20th day of August, 2019.
25
26
                                                                Honorable John Z. Boyle
27                                                              United States Magistrate Judge
28
